UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6222



ORLANDO RAPHEAL CLARK,

                                              Plaintiff - Appellant,

          versus


ERNEST R. SUTTON; CURTIS E. BROWN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00724-H)


Submitted:   October 11, 2007             Decided:   October 16, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orlando Rapheal Clark, Appellant Pro Se. Yvonne Bulluck Ricci,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Orlando Rapheal Clark appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Clark v.

Sutton, No. 5:05-ct-00724-H (E.D.N.C. Feb. 2, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -